Title: To George Washington from Major General William Heath, 26 November 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Novr 26th 1777

At the request of Lt General Burgoyne I do myself the honor to transmit to your Excellency a packet which I have this day received from him. The Subject of his Letter will not be new, as you saw the grounds of it in the Letter from General Howe brought by Lieut: Vallancy. Genl Burgoyne is anxious to know your Excellency’s pleasure as soon as possible with respect to the Army, or himself & Suit and I must beg your explicit instructions to me also.
Resting assured of your Excellency’s wisdom and that the least advantage will not be gained by the Enemy in any Manœuvre proposed by them where you are to have the decision. I will not presume to mention any objections that have arisen in my mind against Genl Howe’s proposal.
Congress not long since directed me to take down in writing not only the name & Rank of every Commissioned Officer of General Burgoyne’s Army included in the Convention, but also the name former place of abode, Occupation, Size, Age, & Description of every Non Commissioned Officer and Soldier, the latter General Burgoyne absolutely

refuses to comply with any further than giving the names, asserting that no president can be produced in Military History of more being given, that the public Faith is to be the Security, that if the Convention was short in any article, additions cannot now be made for if it were to be admitted in one article amendments may be proposed in the whole—They are signing their paroles which will be completed to morrow, and behave with great good order.
General Burgoyne is much pleased with your treatment of Lieut. Vallency, which he says was polite and noble.
I would request an answer as soon as agreeable and wish it may be sent by Express as Letters are a long time coming by the Post. I have the Honor to be With great respect Your Excellencys Obedient Servt

W. Heath

